Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered October 28, 1996 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner parole release.
Petitioner is serving a prison term of 3 to 9 years following his 1995 conviction of the crime of manslaughter in the second degree. Petitioner challenges the denial of his application for parole release. Such decisions are, however, discretionary and will not be disturbed so long as they satisfy the statutory requirements (see, Executive Law § 259-i; see also, Matter of Walker v New York State Div. of Parole, 203 AD2d 757) and there is no showing of either error or “irrationality bordering on impropriety” (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77). Our review of the record discloses that these requirements were met by respondent’s consideration of petitioner’s application. A special emphasis was placed upon the heinous nature of petitioner’s crime, i.e., the gratuitous fatal shooting of a man he had just robbed, as well as upon petitioner’s failure to accept responsibility for this crime. Also noted was the relatively brief period of time that had been spent by petitioner in the State correctional system, giving him insufficient time to participate fully in its rehabilitative and therapeutic programs. We conclude that the petition was correctly dismissed.
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.